Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-17-00663-CV

                                      IN RE Brandy Kara KRATZER

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 13, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 11, 2017, Relator filed a petition for writ of mandamus. The court has

considered Relator’s petition for writ of mandamus and the response filed by the real party in

interest on November 20, 2017 and is of the opinion that Relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). In addition,

Relator’s motion for temporary relief filed on November 13, 2017 is denied.

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 12-2153-CV, styled In the Interest of C.A.S and T.A.S., pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable Robin V. Dwyer presiding.